DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group B, claims 9-15 in the reply filed on 07/15/2021 is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/14/2018 and 07/15/2020 have been considered by the examiner.  

Claim Objections
Claims 9, 11 and 15 are objected to because of the following informalities: 
Claim 9, line 7: please amend to recite “the plurality of conductive electrodes” for consistency with line 5. 
Claim 9, line 9: please amend to recite “exposed to a sample fluid”. 
Claim 9, lines 10 and 13: applicant is encouraged to recite “a surface” rather than “the surface”. Although the electrode surface would inherently have a surface, reciting “a surface” rather than “the surface” would establish explicit antecedent basis and thus clarify the limitations of the claim. 
Claim 9, line 21: please amend to recite “[[a]]the 
Claim 11, line 2: please amend to recite “and [[the]]pH of the sample fluid”. 
Claim 15, line 3: please amend to recite “for determination of [[the]]a conductivity of the sample fluid”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation "the probe" in lines 10/13.  There is insufficient antecedent basis for this limitation in the claim. Claims 10-16 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of indefinite claim 9. 
Claim 9 further recites “a plurality of conductive electrodes”, in line 5, and then recites “at least a first conductive electrode” and “at least a second conductive electrode” in lines 9 and 12, respectively. It is unclear if the “at least a first conductive electrode” and the “at least a second conductive electrode” are considered part of the of the plurality of conductive electrodes” and “at least a second conductive electrode of the plurality of conductive electrodes”. Examiner further notes that the last limitation of claim 9 also recites a further “at least a first conductive electrode” and “at least a second conductive electrode” that makes the claim further indefinite as it’s unclear if these are in addition to the previously recited “at least a first” and “at least a second” electrodes and/or if they are also considered part of the “plurality of conductive electrodes”. Claims 10-16 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of indefinite claim 9. Examiner notes that claims 12 and 14-16 further recite “first conductive electrodes” and “second conductive electrodes” and should be addressed in the response to the rejection of claim 9 above. For purposes of examination all of the “first conductive electrode” and “second conductivity electrode” limitations are interpreted to be the same as all of the figures indicate there is only one “first conductive electrode” and one “second conductive electrode” [see elements 107 and 108 in Fig. 1]. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Silveri (US 2009/0014329 A1) in view of Optisys (Optisys CL 1100 technical data sheet for Optisens CL 1100 sensor, published 03/2016; accessed at Adami et al. (US 2006/0001431 A1).
Regarding claim 9, Silveri discloses a system (a system for testing water chemistry including chlorine, pH and ORP [Paras. 0002, 0026-0028], comprising:
meter electronics (main circuit board 70 includes electronics including memory 80 on the printed circuit board 60 and a microcontroller 200 that controls the circuitry [Paras. 0049-0056; Figs. 5-7]); 
an 
a plurality of conductive electrodes 
at least a first conductive electrode that is exposed to a sample fluid at a terminal end of the probe proximate to the 
at least a second conductive electrode that is exposed to the sample fluid at the terminal end of the probe proximate to the 
the meter electronics accessing a program of instructions executable by a processor to (the microcontroller 200 controls the circuitry to perform the programed method [Paras. 0056-0061, 0067-0068; Figs. 5-7])
use the pH electrode, the reference electrode, at least a first conductive electrode and at least a second conductive electrode to amperometrically determine a chlorine concentration of a sample fluid (the first electrode 30 and second electrode 32 form an amperometric sensor that is a chlorine sensor that detects the concentration of chlorine wherein the chlorine sensor uses the reference electrode of the pH sensor 20 for the chlorine measurement and the pH electrode is further used to measure pH in situations that require very tight control of chlorine because pH affects the chlorine signal [Paras. 0026, 0046, 0051; Figs. 1-7]). 
Silveri teaches wherein the amperometric electrodes 30/32 are located around the pH electrode but fails to teach wherein the electrodes are coaxially arranged respective to the pH electrode. 
Optisys discloses a chlorine sensor wherein the chlorine is determined via amperometry [Pg. 12, Table] wherein the amperometric electrodes are arranged 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrodes 30/32 of Silveri that serves as amperometric electrodes for measuring chlorine concentration such that the electrodes are present as coaxially arranged ring electrodes that surround the pH electrode 20 because Optisys teaches that such arrangement enables the use of the electrodes to measure free chlorine concentration and thus would follow the same principle of operation and provide the same utility as the electrodes disclosed by Silveri. Furthermore, differences in shape will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant [MPEP § 2144.04(IV)(B)]. Therefore, it would have been a matter of choice to use concentric ring-shaped electrodes as amperometric chlorine sensing electrodes which a person of ordinary skill in the art would have found obvious, especially in view of Optisys. 
Silveri is silent on the specific structure of the pH sensor, disclosing a somewhat generic sensor with an internal reference electrode [Paras. 0046, 0051]. Silveri therefore fails to expressly teach wherein the pH sensor includes an “ion selective shell” that includes the pH electrode “bathed in an electrolyte and/or buffer solution”, and “the 
However, such features are well-known in the field of pH sensors and are features present in almost every pH probe. For instance, Adami teaches a measuring probe for measuring pH wherein the probe includes a convexly rounded glass membrane 16 “ion selective shell” that includes an internal conductor 20 that is immersed in a buffer solution 18 and a reference electrode 30 arranged about and along the longitudinal axis of the probe that is immersed in a reference electrolyte solution 28 [Paras. 0029-0031; Figs. 1-2]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the generically disclosed pH sensor of Silveri with the pH probe disclosed by Adami because Adami discloses that such device can be utilized for pH measurements [Paras. 0017, 0029, 0035, 0040]. The simple substitution of one known element for another (i.e., one pH probe for another) is likely to be obvious when predictable results are achieved (i.e., measurement of pH) [MPEP § 2143(B)]. The obvious modification of Silveri in view of Optisys and Adami would necessarily meet the limitation “the conductive electrodes being electrically isolated on a substrate displaced between the pH electrode and a reference electrode” because the ring electrodes would be disposed on the outer active surface of the pH sensor/glass and such surface would inherently be electrically isolated (otherwise the system would short) and the substrate would be positioned at least partially between the measurement electrode and the reference electrode (i.e., the ring electrodes would be disposed on the substrate 8 of Adami, which is between the measuring electrode 20 
Regarding claim 10, Silveri fails to expressly teach wherein the chlorine concentration is adjusted for pH of the sample.
Silveri does teach, however, wherein very tight control of chlorine is needed, the pH of the sample is measured along with the chlorine concentration because the pH affects the chlorine signal [Para. 0026]. Furthermore, Optisys teaches that “In order to obtain a reliable free chlorine measurement you should either control or compensate the pH value of the measuring medium” wherein the free chlorine dependence on the pH of the sample is given in Figure 1-2 [Pg. 7]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Silveri wherein the chlorine concentration is adjusted for the pH of the sample fluid because Silveri teaches that the chlorine is pH dependent [Para. 0026] and Optisys teaches that it is necessary to either control or compensate the pH value of the measurement medium in order to obtain a reliable free chlorine measurement [Pg. 7].
Regarding claim 11
Regarding claim 12, Silveri further discloses wherein the program of instructions are further executable by the processor to use the reference electrode, and at least a first conductive electrode to determine oxidation reduction potential (ORP) of the sample (the ORP is measured between the auxiliary gold electrode and the reference electrode to provide an ORP signal that is compared with the chlorine level to indicate a problem with the system [Paras. 0026, 0028, 0069; Claims 8-10]). 
Regarding claim 13, Silveri is silent on the chlorine and ORP measurements being performed sequentially. 
However, Silveri teaches wherein the purpose of the ORP measurement is to “verify that the chlorine concentration reading is accurate and provides a redundant ‘second option’” to ensure that “failure modes such as a faulty reference electrode will be detected by the system” [Para. 0069]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Silveri such that the ORP measurement occurs after the chlorine concentration determination because Silveri teaches that the purpose of the ORP measurement is to “verify that the chlorine concentration reading is accurate” and thus performing the ORP measurement after the chlorine measurement will ensure a direct comparison between the two values in order to “provide a redundant second option” and to ensure that “failure modes such as faulty reference electrode” will be immediately detected by the system [Para. 0069]. 
Regarding claim 14, Silveri further teaches wherein the program of instructions includes a pulse provided to at least one of the first conductive electrodes and at least one of the second conductive electrodes as part of sequential determination of the 
Regarding claim 15, Silveri further discloses wherein the program of instructions are further executable by the processor to use the reference electrode, at least a first conductive electrode and at least a second conductive electrode for determination of a conductivity of the fluid (the chlorine measurement circuit is used to measure conductivity [Para. 0032; Claim 9]). 
Regarding claim 16, Silveri further discloses wherein the program of instructions are further executable by the processor to use the reference electrode, at least a first conductive electrode and at least a second conductive electrode to be drive electrodes and at least a first conductive electrode and at least a second conductive electrode to be sensing electrodes for determination of conductivity of the sample fluid (the chlorine measurement circuit is used to measure the conductivity wherein the integrated conductivity measurement can be further used to vary the drive voltage about a selected nominal drive voltage and measuring the current flowing from the working electrode (i.e., one electrodes is a drive electrode and the other electrode is the sensing electrode) [Paras. 0032, 0071; Claim 9]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harima (US 2005/0258038 A1) disclose an oxidation-reduction potentiometer that comprises a probe with plural ring electrodes. Silveri (US 2012/0216605 A1) disclose an amperometric system for measuring chlorine, ORP, and pH of a sample solution. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSHUA L ALLEN/Examiner, Art Unit 1795